Citation Nr: 1543086	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than January 9, 2008 for the establishment of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for PTSD from January 8, 2008; in excess of 30 percent from January 25, 2011; and in excess of 70 percent from October 23, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971, and from December 1971 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Appeals Management Center (AMC) in Washington, D.C., which, in pertinent part, established service connection for PTSD effective from January 9, 2008.  Further, that decision assigned an initial noncompensable (zero percent) rating from January 9, 2008; a 30 percent rating from January 25, 2011; and a 70 percent rating from October 23, 2012.

The RO in Fargo, North Dakota, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's appeal for higher assigned ratings for his PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Although the record reflects the Veteran received intermittent psychiatric treatment through VA since at least 1982, he did not file a claim of service connection for an acquired psychiatric disorder, to include PTSD, prior to January 9, 2008.

CONCLUSION OF LAW

The criteria for an effective date earlier than January 9, 2008, for the establishment of service connection for PTSD are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes, however, that this appeal originates from a disagreement with the initial effective date and ratings assigned following the establishment of service connection.  Both the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date and the initial rating(s) assigned, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board notes the Veteran was sent correspondence in February 2008 which included an explanation as to the information and evidence used by VA to determine disability rating(s) and effective date(s); as well as the allocation of responsibilities between himself and VA in obtaining relevant evidence.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the earlier effective date claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2014 Board hearing.  Nothing indicates he identified any evidence relevant to his earlier effective date claim that has not been obtained or request.  Further, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran in this case.  Therefore, there is no reasonable possibility that any further development, such as an examination, would aid in the resolution of the earlier effective date claim.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned June 2014 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appeal, and asked questions to clarify his contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his appeal.  The Board also reiterates he has been provided with correspondence that explains the information and evidence used by VA to determine effective date(s).  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Goober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Lewinski, 1 Vet. App. 49, 54 (1990).  

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Board finds that a thorough review of the record does not indicate any written communication was received from the Veteran prior to January 9, 2008, in which he indicated he was seeking or intended to seek service connection for an acquired psychiatric disorder to include PTSD.  Moreover, the Veteran himself acknowledged at the June 2014 hearing that he did not actually submit such a claim until 2008.  Transcript p. 11.

The Board acknowledges that the evidence does include records reflecting intermittent VA psychiatric treatment since at least 1982.  For example, he underwent a period of VA hospitalization in July 1982 with an admission diagnosis of suicidal/depression.  He also received counseling through the Vet Center in 1987.  Moreover, the Board notes 38 C.F.R. § 3.157 provides that, under certain circumstances, receipt of clinical reports of examination or hospitalization may serve as informal claims.  However, that regulation specifically provides that it can serve as an informal claim "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  In this case, the Veteran had no service connected disability prior to January 9, 2008; nor does the record reflect he had a previously denied claim of service connection for an acquired psychiatric disorder to include PTSD.  Consequently, the provisions of 38 C.F.R. § 3.157 are not applicable to the Veteran's case.  

The Board also notes that nothing in the VA medical records dated prior to January 9, 2008, include any reference to the Veteran reporting he was seeking or intended to seek service connection for an acquired psychiatric disorder to include PTSD.

The Board finds no other legal basis to assign an effective date earlier than January 9, 2008, for the establishment of service connection for PTSD.  Consequently the benefit sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to an effective date earlier than January 9, 2008 for the establishment of service connection for PTSD is denied.





REMAND

Initially, the Board notes that the Veteran testified at the June 2014 hearing that he continued to seek VA medical treatment for his PTSD.  As such, he indicated that there are VA medical records that are not on file which are potentially relevant to his claim for higher ratings for the PTSD.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.  

As a remand for records is otherwise required, the Board finds the Veteran should be provided with the opportunity to identify any other outstanding treatment records for the pertinent period from January 2008.

The Board further notes that the Veteran's statements and hearing testimony intimate that his service-connected PTSD may have increased in severity since the last VA examination thereof.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that this case must also be remanded to accord the Veteran a new examination of his service-connected PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his PTSD since January 2008.  Even if the Veteran does not respond, determine if there are any outstanding VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and the impact of the condition on his ability to work to include from January 2008.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2014, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


